FILE COPY




                                 COURT OF APPEALS
                              SEVENTH DISTRICT OF TEXAS
                                     AMARILLO

                                               MANDATE
THE STATE OF TEXAS

        To the 46th District Court of Wilbarger County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on November 6, 2014,
the cause upon appeal to revise or reverse your judgment between

Oncor Electric Delivery Company LLC v. William E. Brown and Helen W. Brown as Trustees of
              the William E. Brown and Helen W. Brown Revocable Living Trust

                    Case Number: 07-13-00427-CV Trial Court Number: 26,011

was determined and therein our said Court made its order in these words:

        Pursuant to the opinion of the Court dated November 6, 2014, it is hereby
ordered, adjudged and decreed that the judgment of the trial court is reversed and
remanded in part and affirmed in part.

         It is further ordered, adjudged and decreed that appellant pay one-half of the
costs of this appeal, and appellees pay one-half of the costs of this appeal, for which let
execution issue.

        It is further ordered that this decision be certified below for observance.

                                                    oOo

       WHEREFORE, WE COMMAND YOU to observe the order of said Court of Appeals for
the Seventh District of Texas, in this behalf, and in all things to have it duly recognized, obeyed
and executed.

        WITNESS, the Honorable Justices of our said Court, with the seal thereof annexed, at
the City of Amarillo on January 23, 2015.



                                                                    Vivian Long
                                                                    VIVIAN LONG, CLERK